Shughart, P. J.,
— The complaint in the above action was served outside the Commonwealth by registered mail with instructions that it be delivered to the addressee only. Proof of service was supplied by an affidavit of service, but at the hearing, there was no testimony that the signature on the return receipt was that of defendant. Such proof of defendant’s signature is required: Goodrich-Am. §1124(a) — 12; Peters v. Peters, 12 D. & C. 2d 373, 8 Cumb. 36; Mickley v. Mick*396ley, 6 Adams 26; Kent v. Kent, 37 D. & C. 2d 792; Shomper v. Shomper, 7 Cumb. 174.
Since it is quite likely that proof of defendant’s signature on the return receipt card can be furnished, the matter will be referred back to the master for further hearing.
Order of Court
And now, May 27, 1966, for the reasons set forth in the foregoing opinion, this matter is referred back to the master hereinbefore appointed for further action consistent with the foregoing opinion.